EXHIBIT 10.25
June 2nd, 2009
James T. Glover, CPA
c/o Anadys Pharmaceuticals, Inc.
3115 Merryfield Row,
San Diego, CA 92121
Re:      Severance Agreement and General Release
Dear Jim:
As we discussed, in connection with the Anadys Pharmaceuticals, Inc. (the
“Company”) restructuring and reduction in force, your employment with the
Company will terminate on June 30th, 2009 (“Separation Date”). This letter will
set forth our proposed agreement concerning your separation from the Company,
severance benefits from the Company and your release of the Company from any
obligations or claims after the Separation Date.
     1. You currently hold the position of Senior Vice President, Operations and
Chief Financial Officer. As of July 1, 2009, your responsibilities will cease,
and all payments and benefits from the Company will cease, except as provided in
this letter Agreement (the “Agreement”).
     2. On your Separation Date, the Company shall provide you with a final
paycheck through the Separation Date which will include accrued and unused
vacation pay, less all applicable federal, state and local income, social
security and other payroll taxes consistent with the Company’s regular
employment practices.
          (a) Pursuant to the Amended and Restated Severance and Change in
Control Agreement by and between you and the Company dated March 3, 2008 (the
“Severance Agreement”) and contingent upon satisfaction of the conditions
described in the Severance Agreement, you are eligible for Separation Benefits
as defined under the Severance Agreement in exchange for your release of the
Company from all claims which you may have against the Company as of the
Separation Date. A copy of the Severance Agreement is attached to this Agreement
as Attachment 1, and is incorporated by reference herein.
     3. Within 14 days of the Separation Date you will be provided with election
forms for medical insurance continuation as provided by the Consolidated Omnibus
Budget Reconciliation Act (COBRA).
     4. On the Separation Date, you will deliver to a Company representative, at
a location to be determined, all Company property which you have in your
possession, including all equipment

 



--------------------------------------------------------------------------------



 



Page 2 Tuesday June 2nd, 2009
and accessories, office equipment, account lists or contact lists, credit cards,
keys, and documents, including copies of documents.
     5. If you continue to fulfill your job responsibilities through the
Separation Date, and in exchange for your agreement to the release terms set
forth in Paragraph 6 of this Agreement, on the date eight (8) days from your
signature on this Agreement, or if the 8th day falls on a weekend or a holiday,
on the next business day, Anadys will provide the following considerations: 1)
provide a partial acceleration of vesting applicable to all of your outstanding
stock options so that the options that otherwise would vest through December 31,
2009 immediately will be vested; and 2) provide an amendment to your stock
option agreements, such that all of your vested stock options (including those
accelerated pursuant to the foregoing clause) will be exercisable until
December 31, 2010 (subject to your formal separate agreement to this
modification and potential loss of ISO status). This offer expires as of 5:00
p.m., July 27th, 2009.
     6. Except for claims under the Workers’ Compensation Act and Unemployment
Insurance, in consideration for the separation benefits described in the
Severance Agreement and the additional benefits set out in Paragraph 5 above,
you release and forever discharge the Company, its present and former agents,
employees, officers, directors, shareholders, principals, predecessors, alter
egos, partners, parents, subsidiaries, affiliates, attorneys, insurers,
successors and assigns, from any and all claims (excluding indemnification
obligations and rights under the Company’s director and officer insurance
policies), demands, grievances, causes of action or suit of any kind arising out
of, or in any way connected with, the dealings between the parties to date,
including the employment relationship and its termination.
     This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to your employment with the Company or the
termination of that employment; (2) all claims related to your compensation or
benefits from the Company, including, but not limited to, salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including,
but not limited to, claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (5) all federal, state or
administrative claims, rule, regulation, or ordinance, including, but not
limited to, claims arising under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the California Fair Employment and Housing Act,
or the Age Discrimination in Employment Act of 1967, as amended (“ADEA”), and
the Older Workers Benefit Protection Act, as amended (“OWBPA”) (except a claim
relating to whether this release or waiver is valid under the ADEA and except
for any claims under the ADEA that may arise after the date this agreement is
executed by you). By executing this Agreement, you acknowledge and agree that
with the payments described in this Agreement, you have received all
compensation to which you are entitled from the Company through the Separation
Date, plus consideration in excess of that amount.

 



--------------------------------------------------------------------------------



 



Page 3 Tuesday June 2nd, 2009
     7. You acknowledge that with this document you have been advised in writing
to consult with an attorney prior to executing this waiver of ADEA claims and
that you have been given at least forty-five (45) days from the date of this
Agreement in which to consider entering into the waiver of the ADEA claims, if
any. If you decide to sign before July 27th, 2009 you acknowledge that you are
doing so knowingly and voluntarily. In addition, you acknowledge that you have
been informed that you may revoke a signed waiver of the ADEA claims for up to
7 days after executing this agreement. To be effective, your revocation must be
in writing, signed, dated and delivered to Mary Glanville at Anadys
Pharmaceuticals, Inc. no later than 7 days from the date on which you sign this
agreement. If the 7th day falls on a weekend or holiday, your revocation must be
delivered the next business day. You also acknowledge that you have been
provided a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees in the same
job classification or organizational unit who were not terminated.
     8. By executing this agreement, you acknowledge that you have read the
document and have had the opportunity to receive independent legal advice with
respect to executing this agreement and that you expressly waive the rights and
benefits you otherwise might have under California Civil Code Section 1542,
which provides:
A general release does not extend to claims which the [employee] does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the [company].
          In other words, there may be additional facts or claims which you do
not know about on the date you sign this Agreement. By signing this Agreement,
you understand and agree that you are giving up your right to bring any known or
unknown claim against the Company.
     9. The Company expressly denies liability of any kind to you, and nothing
contained in this agreement will be construed as an admission of any liability.
     10. You acknowledge and agree that you have a continuing obligation to keep
confidential and not to disclose information known or learned as a consequence
of your employment with the Company, including facts relating to the business
operations, procedures, research strategies and approaches, finances, product
candidates, development plans and strategies, suppliers, and business tactics,
plans and strategies and other information which is not generally known in the
industry. You also agree that you have a continuing obligation under the terms
of the Proprietary Information and Inventions Agreement which you signed on
September 25th, 2006, and that the relevant terms of that agreement will
continue in full force and effect.
     11. Nothing in this Agreement alters the at-will nature of your employment.
Anadys is an at-will employer and as such your employment continues to be
voluntarily and for no specified period. As a result, you are free to resign or
the company may terminate your employment at any time, for any reason, with or
without cause. No employee of Anadys can enter into an

 



--------------------------------------------------------------------------------



 



Page 4 Tuesday June 2nd, 2009
employment contract for a specified period of time, or make any agreement
contrary to the at-will policy of Anadys without the written approval of the
Chief Executive Officer of Anadys.
     12. This Agreement has been executed and delivered within California, and
our respective rights and obligations shall be construed and enforced in
accordance with and governed by California law.
     13. You acknowledge that this Agreement and the Severance Agreement is the
entire agreement between the parties regarding severance benefits and/or
compensation and supersedes all prior and contemporaneous oral and written
agreements and discussions. This agreement may be amended only by an agreement
in writing.
     14. Any dispute or claim arising out of this Agreement will be subject to
final and binding arbitration. The arbitration will be conducted by one
arbitrator who is a member of the American Arbitration Association (AAA) and
will be governed by the Model Employment Arbitration rules of AAA. The
arbitration will be held in San Diego, California and the arbitrator will apply
California substantive law in all respects. The arbitrator shall have all
authority to determine the arbitrability of any claim and enter a final, binding
judgment at the conclusion of any proceedings. Any final judgment only may be
appealed on the grounds of improper bias or improper conduct of the arbitrator.

 



--------------------------------------------------------------------------------



 



Page 5 Tuesday June 2nd, 2009
We trust that the severance benefits and other consideration set out in this
Agreement will assist you in the smooth transition of your employment. This
offer expires on July 27th, 2009 at 5 pm. We wish you the best in your future
endeavors.
Sincerely yours,
Anadys Pharmaceuticals, Inc.

     
/s/ Stephen T. Worland
   
 
By: Stephen T. Worland, Ph.D.
   

I understand, acknowledge and agree to the terms and conditions, including the
releases and waivers, set forth in this letter agreement.

         
DATED: 6/30/09
 
To be signed between June 30th, 2009 and July 27th, 2009 in order to be eligible
for severance benefits
  /s/ James T. Glover
 
James T. Glover, CPA    

 